PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



IBM Endicott (0827 & 4648)HESLIN ROTHENBERG FARLEY & MESITI P.C.5 COLUMBIA CIRCLEALBANY NY NEW YORK 12203



In re Application of 
Sastri et al.
Application No. 16/554,076
Filed: 28 Aug 2019
For: DYNAMIC CONTENT RATING ASSISTANT

:
:
:	DECISION ON PETITION
:	TO WITHDRAW FINALITY
:	UNDER 37 CFR 1.181
:



This decision is in response to the petition filed June 1, 2022 requesting withdrawal of the finality of the Office action dated April 1, 2022. More specifically, the petition requests the withdrawal of finality because “[t]he Examiner has failed to substantively respond to applicant’s traversals.”

The petition is being considered pursuant to 37 CFR 1.181 and no fee is required.

The petition is DISMISSED.

Background

A review of the record shows:

On April 1, 2022, a final Office action was mailed.
On June 1, 2022, an after-final response was filed with arguments and no accompanying claim amendments.
On June 1, 2022, the instant petition was filed accompanying the after-final response.
On June 10, 2022, an advisory action was mailed.

Applicable Regulations, Rules and Statutes

37 CFR 1.181 recites, in part:

(a) Petition may be taken to the Director:

(1) From any action or requirement of any examiner in the ex parte prosecution of an application, or in ex parte or inter partes prosecution of a reexamination proceeding which is not subject to appeal to the Patent Trial and Appeal Board or to the court […] 

MPEP 707.07(f) recites, in part:

In order to provide a complete application file history and to enhance the clarity of the prosecution history record, an examiner must provide clear explanations of all actions taken by the examiner during prosecution of an application.

Where the requirements are traversed, or suspension thereof requested, the examiner should make proper reference thereto in his or her action on the amendment.

Where the applicant traverses any rejection, the examiner should, if he or she repeats the rejection, take note of the applicant’s argument and answer the substance of it […]


MPEP 706.07(c) recites:

Any question as to prematureness of a final rejection should be raised, if at all, while the application is still pending before the primary examiner. This is purely a question of practice, wholly distinct from the tenability of the rejection. It may therefore not be advanced as a ground for appeal, or made the basis of complaint before the Patent Trial and Appeal Board. It is reviewable by petition under 37 CFR 1.181. See MPEP § 1002.02(c). (Emphasis added)

37 CFR 41.31 recites, in part:

(a) Who may appeal and how to file an appeal. An appeal is taken to the Board by filing a notice of appeal.

(1) Every applicant, any of whose claims has been twice rejected, may appeal from the decision of the examiner to the Board by filing a notice of appeal accompanied by the fee set forth in § 41.20(b)(1) within the time period provided under § 1.134 of this title for reply.


35 USC 132 recites, in part:

(a) Whenever, on examination, any claim for a patent is rejected, or any objection or requirement made, the Director shall notify the applicant thereof, stating the reasons for such rejection, or objection or requirement, together with such information and references as may be useful in judging of the propriety of continuing the prosecution of his application; […]


Discussion and Analysis

In the petition, the petitioner requests withdrawal of the finality of the Office action mailed April 1, 2022. The final Office action dated April 1, 2022 contained the following sections pertinent to the instant petition decision:

Claims 1-20 were rejected under 35 USC 101 (final Office action, at 2-5)
Claims 1-3, 7-10 and 14-17 were rejected under 35 USC 102(a)(2) (final Office action, at 5-7)
Claims 4, 11 and 18 were rejected under 35 USC 103 (final Office action, at 7-9)
Response to Arguments (final Office action, at 9-11)

With respect to the prior art rejections, the petitioner argues the following:

“Applicant’s art based traversals included several challenge-type traversals […]
To the elements of "classifying, by the one or more processor, the features of the input content as extracted by tagging with respective maturity classifiers of the machine learning model" the Examiner cites, without any explanation of particular teaching elements regarded to satisfy the particular claim elements, to Mahyar, col. 8 lines 33-58 […] (Petition, at 7)
The applicant notes that while the relied-on section of Mahyar merely makes reference to a "predicted content rating"' nothing in the relied on section of the Mahyar relied on by the Examiner can fairly be characterized as satisfying the claim recitations of "classifying ... the linguistic, visual. and audio features of the input content as extracted by tagging with respective maturity classifiers of the machine learning model." (Petition, at 8)
If the Examiner wishes to maintain the rejection, the Examiner is respectfully requested to explain, with detail and clarity, how and why Mahyar is regarded to disclose each and every element of "classifying ... the linguistic, visual, and audio features of the input" and the Examiner is also respectfully requested to explain, with detail and clarity, how and why Mahyar is regarded to disclose each and every element of "classifying ... the linguistic, visual, and audio features of the input content as extracted by tagging with respective maturity classifiers of the machine learning model". (Petition, at 8)
The applicant is particularly interested in knowing what in Mahyar is regarded to be the "respective maturity classifiers" according to the Examiner's reading of Mahyar. (Petition, at 8)”



With respect to the 101 rejections, the petitioner argues the following:

“The applicant also presented various challenge traversals in respect to the eligibility rejections, including the following:
At pp. 10-11 of the Non-Final action response, applicant asserts that in violation of Enfish, the Examiner paraphrased and generalized the claim elements in presenting the abstract idea, rather than identifying the particular claim recitations defining the abstract idea. (Petition, at 9)
At p. 42 of the Non-Final action response, applicant asserts that applicant has expressly recited a combination of claim elements that cannot be performed in the human mind […]  The Examiner cannot escape performance of a proper eligibility analysis by proposing that the claims recite a genericized version of the elements that have been claimed. See Enfish. (Petition, at 9)
At pp. 43-44 of the Non-Final action response, applicant asserts that the Examiner fails to identify the particular claim limitations defining the additional elements. (Petition, at 9)
At pp. 44 of the Non-Final action response, applicant asserts that the Examiner has failed to consider the claims on a claim-by-claim basis. (Petition, at 9)
At pp. 45-46 of the Non-Final action response, applicant challenges the Examiner to explain how a particularly recited combination can be practically performed in the human mind […] (Petition, at 10)
At pp. 46 of the Non-Final action response, applicant asserts that the Examiner has, contrary to Enfish, identified the san1e abstract idea as being applicable for all claims, independent or dependent. (Petition, at 10)
At pp. 47 of the Non-Final action response, applicant asserts that particularly identified subject matter described in applicant's specification defines improvements in the functioning of a computer system, and challenges the Examiner to explain why the particularly identified subject matter does not define a practical application and an improvement in computer technology or other technology. (Petition, at 10)”

The petitioner summarily concludes by arguing “[t]his petition ought to be granted if Petitioner identifies at least one argument that was raised but not addressed by the Office as required by MPEP 707.07(f). At a minimum, the Office failed to address the arguments identified above.” (Petition, at 13) 

A review of the final Office action mailed April 1, 2022 reveals that the examiner did in fact respond to applicant’s traversals A-D with respect to the Mahyar reference in both the prior art rejection itself (final Office action, at 6) as well as under the “Response to Arguments” section (final Office action, at 10-11). 

Therefore, the examiner has established a clear position with respect to the 35 USC 102/103 rejections.

Furthermore, a review of the final Office action mailed April 1, 2022 reveals that the examiner did in fact respond to applicant’s traversals E-K in both the 101 rejection itself (final Office action, at 3-5) as well as under the “Response to Arguments” section (final Office action, at 9-10).

Therefore, the examiner has established a clear position with respect to the 35 USC 101 rejections.

Finally, when applying the plain language of 37 CFR 1.181(a)(1) and particularly when considering the arguments presented in the instant petition in accordance with MPEP 706.07(c), it is clear that petitioner’s arguments will not support the requested relief because the relief requested is simply not the type of relief that can be obtained by petition. The issues presented by petitioner are clearly directed to the propriety and tenability of the 35 U.S.C. 101 and 102/103 rejections of the claims (See MPEP 706.07(c), “… prematureness of a final rejection…is purely a question of practice, wholly distinct from the tenability of the rejection.) As such, the question of whether the interpretation of the applied references teaches the claimed invention under 35 U.S.C. 102/103 or the issues regarding eligibility decisions under 35 U.S.C. 101 is clearly an appealable issue. (See 37 CFR 41.31)

Finally, it is noted that the USPTO carries its procedural burden of establishing a prima facie case when its rejection satisfies 35 U.S.C. § 132. As noted in In re Jung, (United States Court of Appeals for the Federal Circuit 2010-1019):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
























As also noted in In re Jung:



    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Based on the findings of the record, the examiner and by extension the Office has met its burden required under 35 USC 132 and in light of In re Jung.


Summary

Based on the findings of the record regarding traversals A-K and in light of MPEP 707.07(f), the petitioner’s summation argument (Petition, at 13) is not persuasive as the substance of each argument has been answered. Therefore, the finality of the Office action mailed April 1, 2022 is proper.

For the foregoing reasons, the petitioner’s request for relief to withdraw finality of the Office action mailed April 1, 2022 is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) months from the mail date of the decision. 37 CFR 1.181(f). The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.181” and be directed to the Office of the Deputy Commissioner for Patent Examination Policy at Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450. See MPEP 1002.02(b).


Any inquiry regarding this decision should be directed to Will Brandenburg, Quality Assurance Specialist, at (571) 270-5488.



/TARIQ R HAFIZ/__________________________________
Tariq Hafiz, Director
Technology Center 3600
(571) 272-5350

/TH/ /WB/ /SG/ 7/28/2022